PITTMAN, Judge,
concurring in part and concurring in the result.
I do not believe that Ex parte S.W.T., 782 So.2d 766 (Ala.2000), may properly be read so as to foreclose all inquiry by an appropriate appellate court into the timeliness of an appeal where an order granting relief under Rule 77(d), Ala. R. Civ. P., purports to “extend the time for appeal by more than 30 days from the original date by which a notice of appeal had to be filed,” 782 So.2d at 767. However, I do agree with the main opinion’s conclusion that under Rule 28, Ala. R. Juv. P., this court is not the appropriate appellate court in this case. Because we lack jurisdiction to decide H.E.T.’s appeal and are transferring that appeal to the Mobile Circuit Court for disposition, any expressions of opinion by this court regarding the timeliness of the appeal are necessarily dicta.
CRAWLEY, J., concurs.